Citation Nr: 1227848	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

In May 2010, the Veteran and a witness testified at a Travel Board hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing is of record.  In June 2012 correspondence, the Board offered the Veteran another hearing before a current Veterans Law Judge.  The Veteran was notified that if he did not specifically decline or accept another hearing, the Board would assume that he did not wish another hearing.  As the Veteran has not responded to the June 2012 offer, the Board finds that the Veteran does not desire another Board hearing, and will proceed to adjudicate the Veteran's claim.

This matter was previously before the Board in July 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that VA has substantially complied with its prior remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  Bilateral pes planus was demonstrated on clinical examination upon entrance into service.

2.  The Veteran is less than credible with regard to a chronic worsening or aggravation in service of preexisting bilateral pes planus.
3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that there Veteran had a chronic increase in preexisting bilateral pes planus in service. 


CONCLUSION OF LAW

Preexisting bilateral pes planus was not aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in May 2006, VA informed him of what evidence was required to substantiate the claim of entitlement to service connection and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), service personnel records, private and VA medical records, and the statements of the Veteran and his spouse in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

VA examinations and opinions with respect to the issue on appeal were obtained in January 2007 and August 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been provided with an adequate examination and opinion.  The opinions are predicated on examination of the Veteran, and a review of the claims file, to include STRs, VA clinical records, and the Veteran's statements as to his symptoms.  Rationale was provided for the opinions proffered.  

The Board acknowledges that the VA examiners' opinions were based, in part, on the lack of clinical records of symptoms in service or for the next three decades.  The Board further acknowledges that clinical records are not required for a finding of service connection if the Veteran is competent to describe his painful symptoms.  Nevertheless, the Board finds that a remand for an additional opinion would not serve any useful purpose.  As is discussed in further detail below, the Board finds that the lay statements as to a worsening of preexisting pes planus in service are less than credible; thus, they need not have been considered by an examiner.  In addition, a further physical examination would not be able to determine the extent of the Veteran's pes planus more than thirty years ago, as the Veteran has had a change in body habitus, age, employment, and wear and tear on the feet since 1975.  (The clinical records reflect that at times the Veteran has been more than 40 pounds heavier than he was in service)  Another examination would be fruitless as it simply would not be able to determine the extent of the Veteran's pes planus in 1975 as compared to his pes planus in 1972.  An examination now cannot substitute for evidence of his pes planus more than thirty years ago when the Veteran was in service.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has pes planus which is causally related to active service.  The Veteran stated that his feet have hurt every day since he began marching [in service].  He stated that he has tried using arch supports, no supports with shoes, soaks, lotions, rubbing, and massaging.  

The Veteran's STRs reflect that on clinical examination in September 1971 for induction into service, the Veteran was noted to have pes planus.  As the Veteran's pes planus was noted when he was examined for service, the presumption of soundness does not apply. 38 C.F.R. § 3.304.  In order to warrant service connection for pes planus, the Veteran's preexisting pes planus would have to have been chronically or permanently aggravated by active service.  The Board finds for the reasons stated below, that the evidence fails to show such chronic or permanent aggravation.

The Veteran entered active duty in July 1972.  An August 3, 1972 STR reflects that the Veteran was seen at the podiatry clinic for possible stress of the calcanea.  The treatment was to soak in cold water, take Tylenol, put a heel pad in both boots, and light duty for 10 days.  The Board notes that the calcanea are the heel bones, and not the arches.  The STRs are negative for any other foot complaints in the Veteran's remaining three years of service.  

The Veteran avers that when he was exiting service, he was told that if he had any problems, he could be seen, but it would consist of being put on a medical hold that could last up to six additional months unpaid.  There is no competent credible evidence of record which supports the Veteran's assertion that the military would require the Veteran to remain on active duty without pay for up to six months if he complained about flat feet.  The Board finds it notable that in the week prior to separation from service, the Veteran complained of back pain of one year in duration.  In addition, a history of low back pain was noted on his separation examination.  The Board finds that if the Veteran had had chronic feet pain in service, it would have been reasonable for him to have reported it when he reported his chronic back pain, and for it to have been noted when he separated; it is not. 

He has further stated that when in boot camp or on duty, he had to have permission to seek care.  He reported that he only mentioned one time that his feet were bothering him and he was ridiculed so much, that he never reported it again.  (This is inconsistent with the Veteran's Board hearing testimony at which time the Veteran reported that he went to sick call once in basic training and again once in Germany.  The nature of the Veteran's complaint is also inconsistent with the STRs contemporaneous to service which note heel pain and not pain related to pes planus.)

The Veteran testified at the Board hearing that his preexisting pes planus was aggravated by jumping in and out of trucks, climbing in and out of stuff, walking miles on flat concrete, running in boots.  He reported that he went to sick call in basic training and once in Germany for his feet.  The Veteran's spouse testified at the Board hearing that when the Veteran came home from service, he would not wear his cowboy boots as much and quickly changed to tennis shoes.  (See Board hearing transcript pages 23 - 27.) 

The STRs do reflect other complaints which indicate that the Veteran did seek treatment when he felt it necessary.  In this regard, the Board notes that the Veteran sought treatment for poison ivy (September 1972), sore throat, fever, ear ache, chest pains, chills, and nervous stomach (March 1973), right shoulder contusion and very small multiple superficial lacerations due to car accident (April 1974), hematuria (April 1974), infected lesions (July 1974), and chronic low back pain for one year (July 1974).

The Veteran's June 1975 report of medical examination for separation purposes reflects that his feet were normal upon clinical examination.  His physical profile was noted to be a "1" for the lower extremities.  A "1" indicates that the Veteran possessed the highest level of medical fitness possible under the rating system.  The Board also notes that the medical examination for separation purposes reflects that the Veteran was advised to have an orchiopexy of the left testicle; thus, indicating that the Veteran did undergo an extensive examination.  

The objective clinical evidence contemporaneous to the Veteran's service is against a finding that the Veteran's preexisting pes planus was chronically aggravated by active service.  Therefore, with consideration of the analysis herein, service connection is not warranted.  The Board finds that the clinical evidence contemporaneous to the Veteran's service is credible because it reflects an effort to provide the most effective health care to the Veteran based upon his reported complaints.  Lay statements made for compensation purposes more than three decades later that are inconsistent with contemporaneous treatment records and with themselves are not credible.  See Curry v. Brown, 7 Vet. 59 (1994). 

There are no private or VA clinical records which reflect complaints of foot pain in the three decades after separation from service.  A private record from April 2003 reflects that the Veteran sought treatment for shoulder pain.  It was noted that he had secondary complaints of the back and hips; it is negative for any pes planus complaints.  Private records from 2003 to 2006 reflect complaints of the leg, wrist, elbow, and back.  They are negative for pes planus complaints.  The Board finds that if the Veteran had had chronic feet complaints since service, it would have been reasonable for him to have reported it and for it to have been noted when he sought medical treatment for other orthopedic conditions of the lower extremities; it is not. 

A March 2006 VA record reflects that the Veteran reported back pain, neck, shoulder, and leg pain.  An April 2006 VA clinical record reflects that the Veteran had complaints of back and neck pain for the past several years which had worsened recently to the point where he could no longer stay on his feet to complete his job as an auto mechanic.  The Board finds it notable that the Veteran did not report that his pes planus were the reason for his inability to work as a mechanic, but noted that back pain and neck pain were the reason he could not stand for long periods of time.  The Board also finds it notable that other than his back, neck pain, and tingling sensation in the arm, the Veteran was noted to be "otherwise healthy and has no other concerns."  Again, the Board finds that if the Veteran had had chronic foot pain since service, it would have been reasonable for him to have reported it, and for it to have been noted, when he sought treatment for other medical conditions, rather than a notation that he has no concerns other than his back and neck.

A VA Form 21-8940 reflects that the Veteran listed prior employment as an overnight stocker from 1996 to 1999, a pick up/ delivery man for repair of lawnmowers from 2000 to 2002 and security work from 2003 to 2005.  VA clinical records reflect that the Veteran worked as a stocker at a large warehouse retail and as a security guard.  In 2006, he worked as a mechanic.  The Board finds that employment as a stock clerk for several years and as a mechanic is not consistent with chronic foot pain since service.

A January 2007 VA examination report reflects that upon clinical examination, there was an arch present on weight bearing and on nonweight bearing.  There was no pain on manipulation.  The examiner opined that the Veteran's current feet condition is most likely due to genetics, body habitus, age, employment since service, and other lifestyle conditions with wear and tear on the feet and not related to his military service.  The Board notes that the Veteran has testified that he does not have any arch of his feet; however, the clinical evidence reflects that he does have an arch (See January 2007 VA examination report).  

An August 2010 VA examination report reflects that the examiner agreed with the January 2007 VA examiner.  The examiner further opined that it is reasonable to assume that feet pains "would recur and would likely worsen during the rigors of military service, to include basic training, but again, this is based on  his comments only and there are no medical records to support this."  As noted above, the Board finds that the Veteran's statements as to worsening pain are less than credible.  Without credible competent contemporaneous evidence of a worsening in service, the examiner opined that the Veteran's bilateral pes planus was less likely permanently aggravated beyond natural progression by military service.  The August 2010 VA examination report reflects a diagnosis of moderate to severe bilateral pes planus.  

The Board acknowledges that the Veteran is competent to report foot pain.  The Board acknowledges that lay statements need not be corroborated by clinical records and that lay statements alone, in appropriate circumstances, may be sufficient to warrant service connection.  

The absence of any corroborating medical evidence supporting lay assertions, in and of itself, does not render these statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the present claim, the Board finds that the lay statements are less than credible with regard to a chronic worsening of the Veteran's preexisting pes planus in service.  Not only is there a lack of supporting clinical evidence with regard to pes planus, but the Veteran's separation examination report reflects that his feet were normal upon separation and that he had a "1" for his physical profile.  Moreover, the clinical records in 2006, more than 30 years after separation from service reflect that he had "no concerns" other than the back and neck.  The Veteran's choice of post service employment as a shelf stocker at a large warehouse style retail store and as an auto mechanic are also inconsistent with chronic pes planus pain since service.  

With regard to credibility, the Board also notes that the claims file is negative for the Veteran being placed on a temporary or permanent profile at any time in service due to pes planus.  The only limitation of duty was light duty for 10 days in 1972 due to possible heel stress.  The Board also notes that the record is negative for any finding that the Veteran was unable to pass the running portion of the military physical fitness test.  To the contrary, his promotions in rank in 1972, 1973, and 1974 are evidence that he was able to perform his duties.  Finally, the Board notes that there was no assignment limitation noted on the Veteran's DA Form 20.

The earliest clinical evidence of complaints of foot pain post service is in 2007 in conjunction with the Veteran's application for service-connection.  The lay statements regarding a worsening of preexisting pes planus appear to have been motivated by personal financial interest in this matter. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  In addition, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Circ. 2000). 

Lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Circ. 2007).  The Board finds that although the Veteran may be competent to state that he has pain in his feet, and is competent to state that the pain increased in service, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to the permanent degree of worsening, if any, of pes planus in service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, as noted above, the Board finds that the Veteran is less than credible.  In the absence of demonstration of permanent worsening in service by competent credible evidence, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


